
	
		I
		112th CONGRESS
		1st Session
		H. R. 3566
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2011
			Mr. Towns (for
			 himself and Mr. Gutierrez) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To ensure uniformity and fairness in deficiency judgments
		  arising from foreclosures on mortgages for single family
		  homes.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness in Foreclosures Act of
			 2011.
		2.Requirements for
			 deficiency judgmentsNo action
			 for a deficiency judgment arising from an obligation under a residential
			 mortgage may be brought except in accordance with this Act.
		3.Timing
			(a)RequirementAn action for a deficiency judgment arising
			 from an obligation under a residential mortgage may be brought only during
			 whichever of the following periods terminates earlier:
				(1)The 12-month
			 period that begins upon the date of the foreclosure sale for the residential
			 property securing the obligation under the mortgage.
				(2)Such period as may
			 be provided under the applicable State law for bringing an action for such a
			 deficiency judgment.
				(b)Satisfaction of
			 mortgage obligationIn the case of any foreclosure on a
			 residential mortgage, if no action for a deficiency judgment arising from the
			 obligation under the mortgage is brought during the period provided in
			 subsection (a), the proceeds of any foreclosure sale conducted with respect to
			 the residential property securing repayment of the obligation owed under the
			 mortgage, regardless of amount, shall be deemed to be in full satisfaction of
			 the obligation under the mortgage and no action to recover a deficiency in such
			 amount may be brought after the expiration of such period.
			4.Requirement of
			 commercially reasonable sale
			(a)RequirementNo deficiency judgment arising from an
			 obligation under a residential mortgage may be issued unless the court has
			 determined that the foreclosure sale for the property securing repayment of the
			 obligation under the mortgage was conducted in accordance with the following
			 requirements:
				(1)The sale was conducted in a recognized
			 market in the manner that is usual with respect to such market.
				(2)The sale price of the property was current
			 in a recognized market at the time of disposition.
				(3)The sale was otherwise in conformity with
			 reasonable commercial practices among dealers in property of the type
			 sold.
				(b)DeterminationA party adversely affected by a deficiency
			 judgment may submit to the court evidence contradicting the commercial
			 reasonableness of the foreclosure sale and of any costs incurred in such
			 sale.
			5.Amount
			(a)In
			 generalThe total amount
			 recovered by a plaintiff in a deficiency judgment arising from an obligation
			 under a residential mortgage shall be the amount equal to—
				(1)the sum of—
					(A)the amount of obligation owed under the
			 mortgage, as of the date of the foreclosure sale for the property, as
			 determined by the court, with interest on such amount from the date of the
			 foreclosure sale at the rate provided in the mortgage or related
			 contract;
					(B)if applicable, the amount owing on all
			 prior mortgages, liens, and encumbrances, with interest; and
					(C)any reasonable
			 costs for, and disbursements of, the action for the deficiency judgment;
			 less
					(2)the greater
			 of—
					(A)the fair market value of the property, as
			 determined by an independent appraisal completed during either of 10-day
			 periods that begin and end upon the date of the foreclosure sale; or
					(B)the amount of the
			 sale price of the property at the foreclosure sale.
					(b)Determination of
			 fair market valueA party adversely affected by a deficiency
			 judgment may submit to the court evidence relevant to establishing the fair
			 market value of the property for purposes of subsection (a)(2)(A).
			6.Prohibitions on
			 deficiency judgments
			(a)Nonrecourse
			 mortgagesNo action for a
			 deficiency judgment arising from the obligation under a residential mortgage
			 may be brought if the terms of the mortgage prohibit the recovery of any amount
			 of the obligation due under the mortgage after—
				(1)the residential
			 property securing repayment of such obligation is sold at foreclosure sale;
			 or
				(2)the mortgage is
			 foreclosed in the manner provided under the law of the State in which the
			 property is located.
				(b)Low-Income
			 mortgagorsIn the case of any
			 residential mortgage under which the mortgagor is a member of a low-income
			 family, the following shall apply:
				(1)Prohibition on
			 actionNo action may be
			 brought for a deficiency judgment arising from the obligation under such
			 residential mortgage.
				(2)Prohibition on
			 reporting deficiency to credit agenciesA deficiency in recovery, from a
			 foreclosure sale for the property securing repayment of the obligation due
			 under the mortgage, of the full amount of the obligation may not be reported to
			 any consumer reporting agency (as such term is defined in section 603 of the
			 Fair Credit Reporting Act (15 U.S.C. 1681a)) or disclosed to any person other
			 than the mortgagor or a personal representative of the mortgagor, unless such
			 disclosure is otherwise required by law.
				A
			 determination of whether a family is a low-income family for purposes of this
			 subsection shall be based on the income of the family as of the date of the
			 foreclosure sale or any other date during either of the 30-day periods
			 beginning and ending on the date of such sale, and shall be based upon
			 information obtained from the mortgagor during the foreclosure process.7.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)Deficiency
			 judgmentThe term
			 deficiency judgment means a judgment, lien, or court order, as
			 provided for under State law, for recovery in whole or in part, as determined
			 by a court as just and equitable, after a foreclosure or foreclosure sale of
			 the property securing repayment of the obligation owed under a residential
			 mortgage, of the portion of the obligation that remains unsatisfied after
			 application of the proceeds of such sale to the obligation.
			(2)Foreclosure
			 saleThe term
			 foreclosure sale means, with respect to the residential property
			 securing repayment of the obligation under a residential mortgage, the sale of
			 the property pursuant to foreclosure on the mortgage, whether judicial or
			 nonjudicial, undertaken in accordance with the laws of the State in which the
			 property is located, under which the proceeds of such sale are applied to such
			 obligation.
			(3)Low-income
			 familyThe term
			 low-income family has the meaning given such term in section 3(b)
			 of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).
			(4)Mortgage
				(A)In
			 generalThe term
			 mortgage means a deed of trust, mortgage, deed to secure debt,
			 security agreement, or any other form of instrument under which any property
			 (real, personal, or mixed), or any interest in property (including leaseholds,
			 life estates, reversionary interests, and any other estates under applicable
			 State law), is conveyed in trust, mortgaged, encumbered, pledged, or otherwise
			 rendered subject to a lien for the purpose of securing the payment of money or
			 the performance of an obligation.
				(B)Condominiums and
			 cooperativesSuch term includes a first mortgage given to
			 secure—
					(i)the unpaid purchase price of a fee interest
			 in, or a long-term leasehold interest in, a one-family unit in a multifamily
			 project, including a project in which the dwelling units are attached or are
			 manufactured housing units, semi-detached, or detached, and an undivided
			 interest in the common areas and facilities that serve the project; or
					(ii)repayment of a
			 loan made to finance the purchase of stock or membership in a cooperative
			 housing corporation the permanent occupancy of dwelling units of which is
			 restricted to members of such corporation, where the purchase of such stock or
			 membership entitles the purchaser to the permanent occupancy of one of such
			 units.
					(5)Residential
			 mortgage
				(A)In
			 generalThe term
			 residential mortgage means a mortgage the primary purpose of which
			 is the purchase or financing of a permanent 1- to 4-family dwelling that is
			 used as the principal residence of the mortgagor.
				(B)DeterminationA determination of whether a mortgage is a residential mortgage for purposes of
			 this Act shall be made based on the purpose of the mortgage as of the time the
			 loan was made, as determined based upon information obtained during the
			 application process for the mortgage.
				8.Applicability and
			 preemption
			(a)ApplicabilityThis Act shall apply with respect to any
			 action for a deficiency judgment arising from an obligation under a residential
			 mortgage brought in any State or Federal court.
			(b)PreemptionThe
			 provisions of this Act shall preempt any State law to the extent that such law
			 is inconsistent with the limitations contained in such provisions. The
			 provisions of this Act shall not preempt any State law that provides for
			 defenses or places limitations on a person’s liability in addition to those
			 contained in this Act or otherwise imposes greater restrictions that those
			 provided in this Act.
			
